DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/552354, filed on 08/27/2019. Claims 1-20 are still pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, 13, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 11, 17 and 20, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the limitation "a third state… a safety brake of the overspeed safety system engages with a guide rail to stop downward movement of the traveling component" in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-10, 13-15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent No. 7,614,481 to Okamoto et al (henceforth referred to as Okamoto).
Regarding claims 1-3, 5, 8-9, Okamoto discloses an elevator system (i.e. Fig. 1) comprising: 
a traveling component (i.e. Fig. 1, ref. 3) movable along a guide rail (i.e. Fig. 1, ref. 2) within an elevator shaft (i.e. Fig. 1, ref. 1); 

an overspeed safety system (i.e. Fig. 4, ref. 33) comprising: 
a safety brake (i.e. Fig. 4, ref. 33) and an electromechanical actuator (i.e. Fig. 5 and 7, ref. 41) operably connected thereto, wherein the safety brake is operable to engage with the guide rail to stop movement of the traveling component; 
a safety system controller (i.e. Fig. 4, ref. 13) operably connected to the electromechanical actuator, the control system configured to trigger the electromechanical actuator due to at least a detected triggering event (i.e. in this case ref. 31 “car speed sensor”); and 
a temporary power supply (i.e. Fig. 4, ref. 12) operably connected to the overspeed safety system; 
wherein during a power failure (i.e. column 3, lines 50-55) to the overspeed safety system, the temporary power supply supplies power to the overspeed safety system to prevent actuation of the safety brake and the elevator machine stops the traveling component within the elevator shaft, and 
wherein the safety system controller is configured to transition the electromechanical actuator from a first state (i.e. Fig. 5) to a second state (i.e. Fig. 6), wherein in the second state, downward movement of the traveling component within the elevator shaft engages the safety brake with the guide rail to stop the downward movement of the traveling component (i.e. column 7, lines 49-60).

a first magnetic element (i.e. Fig. 7, ref. 49); and 
a second magnetic element (i.e. Fig. 7, ref. 50), 
wherein the first magnetic element is configured to retain the second magnetic element thereto, and when the second magnetic element is not retained by the first magnetic element the second magnetic element is engagable with the guide rail (i.e. Fig. 6, ref. 40).  
Wherein when the second magnetic element is engaged with the guide rail, downward movement of the traveling component causes the safety brake to engage with the guide rail (i.e. column 7, lines 49-60). 
Further comprising: 
an elevator controller (i.e. shown in Fig. 33, ref. 221), and 
a communication bus (i.e. communication line from ref. 221 through 222, through 223 towards ref. 209) operably connecting the safety system controller with the elevator controller, 
wherein detection of the power failure is transmitted from the elevator controller to the safety system controller over the communication bus (i.e. column 33, lines 56-60 and column 34, lines 9-24). 
Further comprising an additional guide rail (i.e. Fig. 4 shows two ref. 2), an additional safety brake (i.e. Fig. 4 shows two ref. 33), and an additional electromechanical actuator operably connected thereto, wherein the additional safety brake is simultaneously operable with the safety brake to engage with the additional guide rail to stop movement of the traveling component. 

Regarding claims 10, 13-15, and 18-19, Okamoto discloses a method for controlling operation of an elevator system, the method comprising: 
detecting a power failure (i.e. column 1, lines 35-41); 
supplying power from a temporary power supply (i.e. Fig. 4, ref. 12) to an overspeed safety system (i.e. Fig. 5-Fig. 6); 
applying a machine brake (i.e. Fig. 4, ref. 33) to stop movement of a traveling component (i.e. Fig. 4, ref. 3); and 
transitioning an overspeeed safety system from a first state (i.e. Fig. 5) to a second state (i.e. Fig. 6), wherein in the second state, further downward movement of the travelling component within an elevator shaft engages a safety brake (i.e. Fig. 6, ref. 34) of the overspeed safety system with a guide rail (i.e. Fig. 6, ref. 2) to stop the downward movement of the traveling component (i.e. column 7, lines 49-60). 
Further comprising transitioning the overspeed safety system from the second state to a third state when the traveling component moves downward, wherein in the third state a safety brake of the overspeed safety system engages with a guide rail to stop downward movement of the traveling component (i.e. column 7, lines 49-60).
Further comprising transmitting information regarding a power failure from an elevator controller (i.e. shown in Fig. 33, ref. 221) to the overspeed safety system over a communication bus (i.e. communication line from ref. 221 through 222, through 223 towards ref. 209: described in column 33, lines 56-60 and column 34, lines 9-24). 

Further comprising an additional guide rail (i.e. Fig. 4 shows two ref. 2), an additional safety brake (i.e. Fig. 4 shows two ref. 33), and an additional electromechanical actuator operably connected thereto, wherein the additional safety brake is simultaneously operable with the safety brake to engage with the additional guide rail to stop movement of the traveling component. 
Wherein the traveling component is one of an elevator car (i.e. Fig. 4, ref. 3) and a counterweight. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-7, 11-12, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,614,481 to Okamoto et al (henceforth referred to as Okamoto). 
Regarding claim 4 and 16, Okamoto in Fig. 7 two electromagnets and does not teach a magnetic element is a permanent magnet. However, Okamoto in Fig. 2-3 teaches in an 
Regarding claims 6-7, 11-12, 17, and 20, Okamoto does not specifically state the temporary power supply is configured to supply power to the safety system for a duration of at last 3 seconds. However, Okamoto teaches a power supply prevents the passengers from being trapped in a car between floors in event of an overall power failure (i.e. Column 1, lines 23-41) by moving the car to the nearest floor before activating the safety brakes. Moving the elevator car to a nearest floor could take at least 3 seconds of power supply. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a temporary power supply configured to supply power for at least 3 seconds to allow adequate time to move an elevator car to the nearest floor before activating the brakes and releasing passengers in the event of an overall power failure and there would have been reasonable expectation of success. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 10,889,468 to Hu teaches a safety system with magnets and wedges;
US Patent Application Publication No. 2020/0270098 to Mustafa et al teaches a safety system with magnets and wedges;
US Patent Application Publication No. 2020/0130985 to Ruhnke teaches a safety system with magnets and wedges.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DIEM M TRAN/Examiner, Art Unit 3654